DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2021,9/24/2020 and 2/1/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2015/0305095) in view of Kim (US 7,041,949).

With regards to claim 1, Huang et al discloses a microwave hood system (body of microwave oven 1, Fig. 2 and 3), comprising:
a microwave oven enclosure defining a cooking cavity therein (heating chamber 1021, Fig. 2); a cooking component positioned within the cooking cavity and configured to emit microwaves (electrical component 103 is a magnetron, paragraph 0073, lines 6-8);
a dual hood system coupled to microwave hood system (each side of the microwave oven 1 has a left air guard 1071 with vent 10711 and a right air guard 1072 with vent 10721, Fig. 2 and 3).
Huang et al does not disclose a heating system defining a heating cavity therein, wherein the heating system is coupled to the microwave oven enclosure;
a heating element positioned in the heating cavity;
a broiler element positioned within the heating cavity.
Kim teaches a microwave oven having a heating system defining a heating cavity therein (toasting cavity 12, Fig. 2), wherein the heating system is coupled to the microwave oven enclosure (toasting cavity 12 is coupled to the cabinet 10, Fig. 2);
a heating element positioned in the heating cavity (lower heater 28 in toasting cavity, Fig. 2), 
a broiler element positioned within the heating cavity (upper heater 27 in toasting cavity, Fig. 2). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the oven of Huang et al with the toasting cavity as taught by Kim to provide fast heating of a variety of different foods. 
Kim does not teach wherein the heating cavity reaches a temperature in a range from about 40° C to about 80° C when the heating element is in use and wherein the heating cavity reaches a temperature in a range from about 150° C to about 300° C when the broiler element is in use. It would have been an obvious matter of design choice to use toasting cavity of Kim since the applicant has not 
With regards to claim 2, Huang et al discloses wherein the dual hood system includes first and second venting assemblies, wherein the first and second venting assemblies are coupled to right and left sides of said microwave hood system, respectively (each side of the microwave oven 1 has a left air guard 1071 with vent 10711 and a right air guard 1072 with vent 10721, Fig. 2 and 3).
With regards to claims 3 and 4, Huang et al discloses wherein the dual hood system extends from a bottom surface of the heating system to a top surface of the microwave oven enclosure as seen below:

    PNG
    media_image1.png
    710
    657
    media_image1.png
    Greyscale


With regards to claim 5, Huang et al discloses wherein at least one of the first and second venting assemblies extends from a front surface of said microwave hood system to a rear surface of said microwave hood system as seen below: 

    PNG
    media_image2.png
    710
    657
    media_image2.png
    Greyscale


With regards to claim 6, Kim teaches a heating cavity (oven cavity, Fig. 3). Kim does not teach wherein the heating cavity has an internal vertical dimension of less than 150mm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the cavity of Kim, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not .  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
With regards to claim 7, Kim teaches a door coupled to the heating system (door 15 coupled to toasting cavity 12, Fig. 2).

With regards to claim 15, Huang et al discloses a microwave hood system (body of microwave oven 1, Fig. 2 and 3), comprising: a housing;
a microwave oven enclosure positioned in the housing and defining a cooking cavity (heating chamber 1021, Fig. 2), the cooking cavity having a cooking component positioned therein, wherein the cooking component is configured to emit microwaves (electrical component 103 is a magnetron, paragraph 0073, lines 6-8);
a dual hood system including first and second venting assemblies positioned within the housing on first and second opposing sides, respectively, of the microwave oven enclosure and the heating system, wherein the dual hood system recirculates air (each side of the microwave oven 1 has a left air guard 1071 with vent 10711 and a right air guard 1072 with vent 10721, Fig. 2 and 3).
Huang et al does not disclose a heating system positioned in the housing and coupled to the microwave oven enclosure, wherein the heating system defines a heating cavity having a broiler element positioned therein.
Kim teaches a microwave oven having a heating system positioned in the housing and coupled to the microwave oven enclosure (toasting cavity 12 coupled to the cabinet 10, Fig. 2), wherein the heating system defines a heating cavity having a broiler element positioned therein (toasting cavity 12 has upper and lower heaters 27 and 28, Fig. 2).

With regards to claim 16, Kim teaches a heating element positioned within the heating cavity and configured to warm the heating cavity (toasting cavity 12 has upper and lower heaters 27 and 28, Fig. 2). Kim does not teach a heating element positioned within the heating cavity and configured to warm the heating cavity to a temperature in a range of about 40° C to about 80° C. It would have been an obvious matter of design choice to use toasting cavity of Kim since the applicant has not disclosed that wherein the heating cavity reaches a temperature in a range from about 40° C to about 80° C solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the toasting cavity of Kim.
With regards to claim 17, Kim teaches wherein the heating element operates to toast food items positioned within the heating cavity (toasting cavity 12 has upper and lower heaters 27 and 28, Fig. 2).
With regards to claim 18, Kim does not teach wherein the heating cavity reaches a temperature in a range from about 150° C to about 300° C when the broiler element is in use. It would have been an obvious matter of design choice to use toasting cavity of Kim since the applicant has not disclosed herein the heating cavity reaches a temperature in a range from about 150° C to about 300° C when the broiler element is in use solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the toasting cavity of Kim.
With regards to claim 19, Kim teaches wherein the cooking cavity and the heating cavity operate independently (heater 28 works as magnetron 24 is off, Fig. 3).
With regards to claim 20, Huang et al does not teach wherein the dual hood system is configured to recirculate air at a rate in a range of about 450 cubic feet per minute to about 650 cubic .

Claims 8, 9, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al in view of Raghavan et al (DE102012222784).

With regards to claim 8, Huang et al discloses a microwave hood system (body of microwave oven 1, Fig. 2 and 3), comprising:
a microwave oven enclosure defining a cooking cavity (inner housing 102, Fig. 2 and 4);
a heating system coupled to the microwave oven enclosure, wherein the heating system defines a heating cavity configured to withstand cooking temperatures in a range from about 150° C to about 300° C (heating chamber 1021 is in the outer housing 101, Fig. 2);
a dual hood system including first and second venting assemblies positioned on first and second opposing sides, respectively, of at least one of the microwave oven enclosure and the heating system (each side of the microwave oven 1 has a left air guard 1071 with vent 10711 and a right air guard 1072 with vent 10721, Fig. 2 and 3).
Huang et al does not disclose a salamander cooking unit positioned in the heating cavity.
Raghavan et al teaches a salamander cooking unit (salamander element for closed system oven, Title) positioned in the heating cavity (heating element 28 is in cooking space 14, Fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the heating cavity of Huang et al with the salamander unit as taught by Raghavan et al to allow occasional browning for a food. 

With regards to claim 9, Raghavan et al teaches wherein the salamander unit is coupled to a top surface of the heating cavity (heating element 28 is coupled to a top surface of cooking space 14, Fig. 1).
With regards to claim 11, Huang et al discloses a vent fan positioned proximate a vent inlet (fan 1061 positioned proximate vent 10711, Fig. 2), wherein the vent inlet is defined by a bottom surface of the heating system (vent 10711 is on the bottom of heating chamber 1021, Fig. 2); and a vent channel extending vertically from the bottom surface of the heating system to a top surface of the microwave oven enclosure, wherein the top surface defines a vent outlet (left surface 1026 extends vertically from the bottom surface of the heating chamber 1021, and a second filter 1092 is an outlet, Fig. 2).
With regards to claim 12, Huang et al discloses a housing positioned around the microwave oven enclosure and the heating system (outer housing 101, Fig. 1).
With regards to claim 14, Raghavan et al does not disclose wherein the heating system has an overall vertical dimension of less than 200 mm. It would have been an obvious matter of design choice to use the heating cavity of Raghavan et al since the applicant has not disclosed that wherein the heating system has an overall vertical dimension of less than 200 mm solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the heating cavity of Raghavan et al.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al and Raghavan et al as applied to claims 8,9,11,12 and 14 above, and further in view of Muegge et al (US 6,867,399).

With regards to claim 10, Huang et al and Raghavan et al does not teach wherein the cooking cavity and the heating cavity operate simultaneously.
Muegge et al teaches wherein the cooking cavity and the heating cavity operate simultaneously (speedcooking consist of microwave sources and radiant energy sources powered at the same cycle, col 1, lines 31-34).
It would have been obvious to one skilled in the art at the time the invention was made to modify the heating cavity and cooking cavity of Huang et al and Raghavan et al with operating simultaneously as taught by Muegge et al to perform speedcooking that saves time on the cooking process. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al and Raghavan et al as applied to claims 8,9,11,12 and 14 above, and further in view of Cho (US 2006/0027574).

With regards to claim 13, Huang et al and Raghavan et al does not teach a light coupled to a bottom surface of the heating system.
Cho teaches a light coupled to a bottom surface of the heating system (a lamp coupled to the bottom of main body 10 of microwave oven, Fig. 2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the microwave oven of Huang et al and Raghavan et al with the light on the bottom surface as taught by Cho in order to provide light for a hooded microwave in a kitchen. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761